DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election without traverse of Group I (claims 1-2), filed 09/27/2022, is acknowledged. Accordingly, claims 16-22 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicants’ amendments, filed 09/27/2022, have cancelled claims 1-2 and newly added claims 23 and 24 (which mirror claims 1 and 2). Accordingly, claims 23 and 24 are considered as being directed to the elected invention. 
Status of Claims
Claims 23 and 24 are presently under examination. 
Claims 1 and 2 are cancelled. Claims 3-22 are withdrawn. 
Priority
Applicant’s claim for the benefit of priority to International Application PCT/U1S2017/031799, filed May 9, 2017, which claims the benefit of U.S. Provisional Application No. 62/333,407, filed on May 9, 2016, is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)   additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
After careful consideration of the two-part analysis, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons. 
Under the broadest reasonable interpretation, the claimed invention is directed to a a method for integrating data types. Therefore, the claims fall into one of the four statutory categories (Step 1: Yes).
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes.                                                                                                                                           
In this case, the steps for calculating values (e.g. mean differences and p-values) and combining said values broadly encompasses analyzing and evaluating data. That is, with the exception of using a processor, there is nothing in the claims themselves that foreclose these steps from being performed by a human, i.e. the human mind is equipped to select data and manipulate data. Therefore, absent any evidence to the contrary, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II).
Additionally, the above steps also encompass mathematical concepts. For example, it is well established that calculating mean values and statistical values amount to mathematical calculations and a review of the specification [0012] also teaches statistical calculations for performing the claimed functions (e.g. Fisher’s method). Moreover, it is noted that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). Thus, there can be little doubt that the above steps encompass an abstract idea. [Step 2A, Prong 1: YES].                                                               
B. Guidance Step 2A, Prong 2
The judicial exception is not integrated into a practical application for the following reasons. With regard to the additionally recited step of “obtaining” a plurality of datasets, this is interpreted as a routine data collection step wherein the data is being used by the abstract idea. As such, this step amounts to nothing more than extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g). 
With regards to the recited processor, this is recited at a high level of generality and can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. In particular, as explained with respect to Step 2A Prong 2, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: 
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Therefore, after careful consideration, there is nothing unconventional with regards to the above obtaining step. See MPEP 2106.05(d)(Part II).
With regards to the claimed processor, as explained with respect to Step 2A Prong 2, the examiner takes official notice that such elements were well known, routine, and conventional in the art and none of these generically recited elements are modified in any particular way that would indicate an inventive concept.  In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Taken alone or in combination, the additional steps/elements fail to transform the exception into a patent-eligible application of that exception. Therefore, based on the two-part analysis, the claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. [Step 2B: NO]. 

D. Dependent Claims
The dependent claims have been considered under the two-part analysis, but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. With regards to claim 24, this claim further limits the nature of the data being used by the abstract idea. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception for reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. See MPEP 2106.05(g) and 2106.05(h). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 

Claim Rejections - 35 USC § 112, 2nd  Paragraph

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23 and 24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims that dependent from claims 23 are also rejected herein due to said dependency.
Claim 23 recites “obtaining…a plurality of datasets of a given type comprising measurements of one or more quantitative variables related to a phenotype comparison, and a plurality of datasets of a different type comprising measurements of one or more quantitative variables related to the same phenotype comparison.” In this case, it is unclear what limiting effect is intended by the term “different type” of datasets because “different” is relative term and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. the result is subjective and imperceptible. As such, it is unclear what limiting effect is intended. Clarification is requested via amendment.
Claim 23 recites “combining…all the effect sizes in each individual dataset to calculate an effect size for each of the variables of the first data type, from the first SMD and the first standard error.” This above phrase is problematic for the following reasons. (1) With regards to all “the effect sizes”, there is lack of antecedent basis for this term. There is no previous mention of this term in the claim, nor is an ‘effect size’ an inherent property of the dataset as claimed. Clarification is requested via amendment. (2) As a result, it is unclear as to the metes and bounds of the term “effects size”. A review of the specification does not provide any limiting definition that would serve to clarify the scope of this term. Clarification is requested via amendment. 
(3) With regards to the term “combining”, the claim fails to clarify the boundaries of the mathematical/computational steps intended by this phrase such that the artisan would know how to avoid infringement. Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. In other words, it is unclear in what way effect sizes are being “combined” in order to calculate an effect size for each of the variables. A review of the specification appears to exemplify a likelihood algorithm for achieving this function [0017], however, this is not commensurate in scope with what is being claimed and it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment.
Claim 23 recites “combining, via the processor, all p-values in each individual dataset to calculate a global p-value for this first data type….; combining all the effect sizes…to calculate an effect size…”. With regards to each of the claimed “combining” steps, the claim fails to clarify the boundaries of the mathematical/computational steps intended by this phrase such that the artisan would know how to avoid infringement. Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. In other words, it is unclear in what way the claimed information is being “combined” in order to calculate a global p-value or an effect size for each of the variables. A review of the specification appears to exemplify a likelihood algorithm for achieving this function [0017], however, this is not commensurate in scope with what is being claimed and it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment.
Claim 23 recites “Serial No. 16/099,975Page 10 of 13combining…all p-values in each individual dataset to calculate a global p-value for the second data type; and combining…the effect sizes of the variables of the first type with the effect sizes of the variables of the second type and/or combining the p-values of the variables of the first type with the p-values of the variables of the second type to identify the variables of either type that are relevant in the given phenotype comparison.” With regards to each of the claimed “combining” steps, the claim fails to clarify the boundaries of the mathematical/computational steps intended by this phrase such that the artisan would know how to avoid infringement. Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. In other words, it is unclear in what way the claimed information is being “combined” in order to calculate a global p-value or an effect size for each of the variables. A review of the specification appears to exemplify a likelihood algorithm for achieving this function [0017], however, this is not commensurate in scope with what is being claimed and it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment.


Citation of Relevant Prior Art
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 USC 112 2nd rejections,  the following prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Kaever et al. (PLOS ONE, February 2014, Vol. 9, Issue 2, e89297, pp.1-12) teaches a meta-analysis based method for combining independent and dependent omics data sets. Regarding claim 23, Kaever teaches obtaining a plurality of different types metabolomics data and transcriptomics data associated with plant phenotype comparison [page 3, col. 1, Table 1]. Kaever teaches calculating a plurality of p-values, correlation coefficients, sample means, and covariances (i.e. p-values) for the above data sets [page 3, col. 2, page 4, entire, Table 2, page 6, col. 2]. Kaever teaches transforming the pathway-specific p-values into standard devices [page 5, col. 2, page 6] and determining sample means [page 6]. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619